Citation Nr: 1813215	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-58 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 20 percent, and in excess of 40 percent from January 4, 2017, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter was remanded by the Board in May 2017 for further development.

In an October 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for bladder dysfunction as secondary to the service-connected disability of degenerative disc disease of the lumbar spine, rated as 30 percent disabling.  The AOJ also granted disability ratings of 60 percent each for radiculopathy of the left and right lower extremities.  These awards were effective December 14, 2015.  To date, the Veteran has not expressed disagreement with the disability ratings assigned for the bladder dysfunction, radiculopathy of the left lower extremity, or radiculopathy of the right lower extremity.  Accordingly, the Board finds those issues are not currently before the Board.


FINDING OF FACT

Ankylosis of the thoracolumbar spine and incapacitating episodes due to IVDS have not been shown at any time during the period.


CONCLUSION OF LAW

After resolving reasonable doubt in favor of the Veteran, the criteria for 40 percent disability rating, but no higher, for degenerative disc disease of the lumbar spine have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5243, Note (6).

The General Rating Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), in relevant part, is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine......50 percent

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.................................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine......................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................................................................................20 percent

38 C.F.R. § 4.71a, The Spine.

Under Note (1), objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32d ed. 2012).

When using the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician, and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Factual Background

The Veteran contends he is entitled to increased disability ratings for his back disability because he cannot stand or walk without help or support.  See, e.g., November 2016 VA Form 9; August 2016 notice of disagreement.

An August 2015 VA physical therapy consultation note indicated the Veteran complained of bilateral lower extremity pain and weakness, and difficulty walking.  The Veteran reported pain of a 5 out of 10 severity in his legs if he tried walking too much.  The Veteran reported doing stretching for his spinal stenosis, but no other formal exercises.  A kyphotic posture and an antalgic gait with a noticeable Trendelenburg were noted.  The physical therapist measured the Veteran's range of motion and strength in his hips and knees, and assessed pain, decreased active range of motion, decreased strength, and impaired function.  The Veteran was provided with a walker.

In November 2015, the Veteran reported to his VA primary care physician chronic pain from his spinal stenosis, and that if he did not take 10 Tylenol tabs per day the pain was a 10 out of 10 in severity, including a sharp pain in his lower spine, as well as muscle spasms.  The Veteran also reported difficulty ambulating, and using a walker and/or cane for steps.  The physician noted the Veteran's only option was a trial of low dose oxycodone for pain management.

In January 2016, the Veteran reported to his VA primary care physician that his back pain was manageable, and he was doing okay at that time.  The Veteran reported staying as active as possible.

The Veteran was afforded a VA examination in February 2016.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The Veteran reported increased pain and weakness in his lower back.  The Veteran reported prolonged sitting, standing, walking, heavy lifting, and carrying would cause his back condition to flare up.  The Veteran reported functional impairment due to his back disability as being unable to walk long distances.

Examination of the thoracolumbar spine showed flexion to 45 degrees, and the examiner stated pain was noted on examination in all ranges of motion and caused the functional loss.  Pain with weight was also noted.  After repetitive use testing and repetitive use testing over time, the Veteran's flexion was limited to 35 degrees due to pain, fatigue, weakness, and lack of endurance.  The Veteran was not examined during a flare-up, but the examiner stated the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner opined that during a flare-up, the Veteran's flexion would be limited to 35 degrees due to pain, fatigue, weakness, and lack of endurance.  The examiner also opined that additional factors contributing to disability were less movement than normal due to ankylosis, adhesions, etc.; weakened movement due to muscle or peripheral nerve injury, etc.; disturbance of locomotion; interference with sitting; and interference with standing.  However, the examiner clarified later in the examination report that there was no ankylosis of the spine.  The examiner also reported no neurologic abnormalities or findings related to the back disability, and no IVDS of the thoracolumbar spine.  Finally, the February 2016 VA examiner noted the Veteran's occasional use of a cane and regular use of a walker, but did not specify the condition(s) for which the Veteran used these devices.

In May 2016, the Veteran requested a consultation to return to VA physical therapy, reporting that his legs had been weak for over one year since he was diagnosed with kidney problems.  The Veteran reported general lower extremity weakness and a history of spending a long time in a wheelchair, but also being ambulatory with a cane and walker.  See May 2016 VA RN call center note.  In June 2016, the Veteran noted some gait instability and generalized balance and weakness issues, stating he never fully recovered after his time in a wheelchair following skin grafts.  See June 2016 VA primary care telephone encounter note.

A June 2016 VA physical therapy consultation indicated the Veteran was unsteady since he had lesions and skin grafts on his feet.  The Veteran reported his legs were still weak and he could not walk without his walker.  The physical therapist noted the Veteran stood with significant forward-bending of the trunk and that he was unable to extend to neutral due to his spinal stenosis, and that his gait was unsteady and he needed his walker.  The physical therapist assessed low back and lower leg pain, decreased active range of motion, decreased strength, and impaired function.

An August 2016 VA primary care note reported the Veteran had difficulty walking due to spinal stenosis and his feet.  The physician stated the Veteran has ongoing lumbar spinal stenosis and the back is okay, and the Veteran stays as active as possible.  The Veteran reported some increased pain, especially at night, and the Veteran was to use the walker as needed. 

In October 2016 the Veteran fell while trying to get out of the car and broke his right wrist.  An alert system was requested from VA occupational therapy due to the Veteran's history of falls and walking with a rollator walker.  See October 2016 VA occupational therapy consultation; October 2016 VA emergency department triage note.

The Veteran was afforded another VA examination in January 2017.  The VA examiner diagnosed IVDS, degenerative joint disease, and radiculopathy.  The Veteran reported always experiencing pain in his thoracic/lumbar spine, with a severity of 6-to-7 out of 10.  The Veteran reported if he misses a few doses of Tylenol, his back pain will increase to 10 out of 10.  The Veteran reported he can only walk about 10 steps with a cane, and he must hold onto the walls with the other hand.  He further reported he can only take about 20 steps with a walker, and otherwise he has to use a wheelchair, which he always uses in his home.  The Veteran further reported having a lot of difficulty standing, feeling very unstable, that he cannot stand up straight, his pain increases with standing, and he has to sit down immediately.  The Veteran also reported that he has become so unstable on his feet he is always afraid of falling.  The Veteran reported flare-ups described as increased pain and decreased mobility.  He also reported functional impairment of not being able to ambulate without an assisted device, cannot lift anything, difficulty bathing and dressing, and constant pain and unstable even transferring from chair to chair and bed to chair.

Upon examination, the January 2017 VA examiner stated she was unable to test the Veteran's range of motion because the Veteran was unable to stand up from his wheelchair without assistance.  She stated when she and the Veteran's son were able to get the Veteran to stand and supported him, the Veteran remained in the flexed position at about 30 degrees and needed to hold onto the wall.  The VA examiner reported the Veteran was wobbly and very unstable, and she determined it was medically unsafe to continue the examination.  The VA examiner further reported there was objective evidence of pain in all ranges of motion, pain with weight-bearing, and that any movements would have caused the Veteran additional functional loss.  The VA examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups, and that pain, fatigue, weakness, lack of endurance, and incoordination would significantly limit functional ability.  However, the examiner could not describe the functional impairment in terms of range of motion because the Veteran was only able to stand holding a stable object with both hands while flexed to 30 degrees.  The VA examiner reported additional contributing factors to disability were instability of station, disturbance of locomotion, and interference with standing.  

The January 2017 VA examiner reported the Veteran's constant use of a cane to get in and out of the car and take a few steps, constant use of a walker if taking more than a few steps, and constant use of a wheelchair at home and if taking more than 10 steps.  However, the VA examiner did not specify the condition(s) for which the Veteran used these devices.  The VA examiner also indicated the Veteran has obvious weakness, pain, atrophy, and bony abnormality.  However the VA examiner opined the Veteran did not have any other neurologic abnormalities or findings related to the back disability.  Finally, the January 2017 VA examiner reported the Veteran did not have ankylosis of the spine, and that while he does have IVDS of the thoracolumbar spine, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

A January 2017 VA primary care note indicated the Veteran was still having leg pains and cramps in his feet as well as foot spasms, and continued difficulty walking due to spinal stenosis and his feet.  The Veteran's pain was reported to be pretty much the same, and that he was using his walker and maintaining function.  The physician assessed long-standing lumbar spine stenosis, and stated the Veteran was managing okay, summarized the Veteran's previous attempts at pain management, and stated the Veteran was to continue his home exercises and using a walker.

In September 2017, the Veteran requested a consultation to physical therapy.  The Veteran reported he was using a walker, but stated that after seeing his brother able to walk with a cane after a hip repair and home physical therapy, he wanted to be able to just use his cane as well.  See September 2017 VA primary care nursing note.


Analysis

First, the Board finds that although IVDS of the thoracolumbar spine was diagnosed by the January 2017 VA examiner, the preponderance of the competent and credible evidence of record is against finding the Veteran experienced any incapacitating episodes during the appeal period.  See, e.g., January 2017 VA examination report; February 2016 VA examination report.  Further, the Veteran does not contend that he has experienced any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the criteria for increased disability ratings under the Formula for Rating IVDS Based on Incapacitating Episodes have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Although the Veteran's forward-bending posture and inability to extend to neutral was noted upon the June 2016 physical therapy consultation, the Veteran's VA treatment records do not contain objective testing regarding the Veteran's thoracolumbar spine disability.  The Board will resolve reasonable doubt and conclude that the criteria for a 40 percent rating, but no higher, have been met during the appeal period.

Regarding the criteria for orthopedic manifestations under the General Rating Formula, during the February 2016 VA back examination, range of motion testing indicated flexion was at most limited to 35 degrees.  

The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  Here, the Veteran has competently reported chronic back pain aggravated by prolonged sitting, standing, walking, heavy lifting, and carrying.  Although the February 2016 VA examination was not conducted during a flare-up, the VA examiner found the examination was medically consistent with the Veteran's statements describing his functional loss during a flare-up.  The VA examiner stated pain, fatigue, weakness, and lack of endurance cause functional loss during a flare-up, and opined that the functional loss during a flare up in terms of range of motion was a limitation of flexion to 35 degrees.  

No ankylosis of the thoracolumbar spine was shown by the medical evidence of record at any time during the appeal period.  

Again, the Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements, and the effects of weakened movement, excess fatigability and incoordination.  Here, the January 2017 VA examiner indicated that the Veteran was unable to stand up from his wheelchair without assistance, and once she and the Veteran's son were able to get the Veteran to stand and supported him, the Veteran remained in the flexed position at about 30 degrees and needed to hold onto the wall.  The VA examiner reported the Veteran was wobbly and very unstable, and that any movements while the Veteran remained standing would have caused the Veteran additional functional loss.  However, the Board finds the January 2017 VA examination report indicates the Veteran remained in the flexed position at about 30 degrees because of his instability while standing, but the examiner did not indicate it was a functional impairment caused by the Veteran's service-connected back disability.  The January 2017 VA examiner also specifically found no ankylosis of the thoracolumbar spine.  

Further, the Veteran's VA treatment records include the Veteran's reports of chronic back pain, and difficulty standing and walking due to his back pain as well as foot and leg problems, requiring the use of a walker.  The VA treatment records indicate that the Veteran is managing okay with his back pain, maintains function, and continues to ambulate with a walker.  See, e.g., January 2017 VA primary care note.  As of September 2017, the Veteran reported that he hoped physical therapy would help him ambulate with only a cane as opposed to a walker.  The VA treatment records do not indicate the Veteran's functional impairment of the thoracolumbar spine, to include as due to pain or instability, more nearly approximates ankylosis.  

Finally, neither the Veteran nor his representative contends that the Veteran's service-connected back disability is manifested by functional impairment which more nearly ankylosis of the thoracolumbar spine.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's service-connected back disability is manifested by functional impairment which more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine.  

Accordingly, the criteria for a 40 percent rating, but no higher, for the service-connected back disability have been met.

For all musculoskeletal disabilities, the Rating Schedule contemplates functional loss, which may be manifested by, for example, pain, decreased or abnormal excursion, strength, speed, coordination, flare-ups, or endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  

While the Veteran has complained of difficulty walking and standing without help or support due to his back disability, increased pain with standing, walking, and lifting or an inability to lift anything, an inability to stand up straight, feeling unstable while standing, difficulty bathing and dressing, and constant pain and instability even transferring from chair to chair and bed to chair, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the Veteran's difficulty walking, standing, increased back pain, instability, difficulty lifting due to back pain, and difficulty bathing, dressing, and transferring due to back pain result from the functional loss resulting from the Veteran's service-connected degenerative disease of the lumbar spine, which is contemplated by Diagnostic Code 5242 and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The evidence of record also indicates the Veteran's difficulty walking and standing, instability, and feeling unstable while transferring also result from the functional loss resulting from his service-connected radiculopathy of the bilateral lower extremities, which is contemplated by Diagnostic Code 8520.  38 C.F.R. § 4.124a; see also October 2017 rating decision.

Finally, the Board finds the totality of the evidence of record does not indicate, and the Veteran does not contend, that there are any objective neurological abnormalities associated with his service-connected thoracolumbar spine disability other than radiculopathy of the bilateral lower extremities and bladder dysfunction, as discussed in the Introduction above.  Accordingly, the Board finds that the preponderance of the evidence is against granting a separate compensable rating for any other objective neurologic abnormalities.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the veteran claims that his service-connected disabilities prevent him from working.  

Here, the Board finds the evidence of record does not indicate that the Veteran is unable to work due to his back disability.  The evidence of record indicates the Veteran continues to work part time as an architect.  See, e.g., November 2017 VA Form 28-1900; October 2017 VA surgery outpatient note; August 2016 VA primary care note.  Further, neither the Veteran nor his representative has put forth statements indicating that the Veteran's service-connected back disability renders him unemployable.  Accordingly, as neither the Veteran nor his representative has raised the issue of TDIU as a result of his back disability, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.



ORDER

For the entire appeal period, entitlement to a 40 percent disability rating, but no higher, for degenerative disc disease of the lumbar spine is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


